971 P.2d 1250 (1998)
Charles CALLOWAY and Marlene Iacometti, on Behalf of Themselves and Other Property Owners of Huffaker Hills Units 3 and 4 Homeowners' Association, Appellants,
v.
CITY OF RENO, P & H Construction Inc., Clarence Poehland, John Carl Construction Company, Highland Construction, Inc., and Offenhauser Development Company, Respondents.
City of Reno, Cross-Appellant,
v.
Highland Construction, Inc., Offenhauser and Oetjen Construction, Inc., Offenhauser Development Company, Sparks Roofing and Siding Service, Inc., Charles Calloway and Marlene Iacometti on Behalf of Themselves and Other Property Owners of Huffaker Hills Units 3 and 4 Homeowners' Association, Cross-Respondents.
No. 25628.
Supreme Court of Nevada.
December 3, 1998.

ORDER GRANTING REHEARING
This is an appeal from district court orders granting summary judgment in a construction defect case, and a cross-appeal from an order dismissing a cross-claim. On May 22, 1997, we issued an opinion reversing in part, affirming in part, and remanding for further proceedings. Thereafter, respondents P & H Construction Inc., Clarence Poehland and John Carl Construction Company filed a petition for rehearing. The City of Reno subsequently joined in the petition.
Rehearing is warranted "[w]hen it appears that this court has overlooked or misapprehended a material matter in the record or otherwise, or ... in such other circumstances as will promote substantial justice." NRAP 40(c)(2). As it appears that this court has overlooked material matters and that rehearing will promote substantial justice, we conclude that rehearing is warranted. Accordingly, we grant the petition and withdraw our opinion in this matter, Calloway v. City of Reno, 113 Nev. 564, 939 P.2d 1020 (1997).
On rehearing, this matter will be submitted on the record, the pleadings, and the tape recording of the oral argument conducted by this court on October 17, 1996.
It is so ORDERED.